GOLDTHWAITE, J.
— The objection, that the charge assumes a fact, which should have been left to the jury to decide, we think is without any legal foundation. If the controversy between these parties was with reference to the facts of the case, it is not easy to see why the bill of exceptions should be presented in the manner it now is, for the entire frame of it, in that event, would probably have been different; as it is, Steele’s possession, in effect, is conceded by the manner in which the evidence is stated. The point ruled by the Court below, is as to the' effect of the possession, and had no reference whatever to the proof of it. In our judgment no presumption of error arises from the mode in which the case was put to the jury.
2. As to the other and more important questions involved in the case, we think the charge is free from error. Generally, when lands are purchased under a judicial sale, the purchaser has no access to the proper evidence of title, under which the defendant in execution held; therefore the propriety, to say nothing of the absolute necessity, in mosteases, of permitting a purchaser of this description, to recover in a possessory action, upon the same, or similar, evidence as would be sufficient if the defendant in execution was the plaintiff, against one who had entered upon his title, or, being in under him, refused to surrender the possession voluntarily. It will be borne in mind, that no adverse possession is here relied on, and that the facts in evidence tend quite strongly to show, that the defendant was in by the permission, or sufferance, of the debtor, whose estate, whatever it is, the purchaser has acquired. In principle, this case does not differ from Heydenfeldt v. Mitchell, 6 Ala. Rep. 70, though the defendant in execution, there, was in possession when the judgment was recovered under which the land was subsequently sold, whilst here it had previously ceased. If the question as to the right of the debtor was to be determined upon the naked matter of possession, there, would be great force in the argument of the counsel, that the right ceased with the possession; but here, as in the case cited, the possession is accompanied with acts of amelioration with respect to the land, which, if they do not indicate absolute ownership, afford a strong presumption, at least, of a valuable interest in it: and,' therefore, the removal from it, ought not to be construed as a *567voluntary abandonment of a mere naked possession. Even as to such a possession, the connection of the party afterwards found upon it, with the former possessor, might be entitled to some weight, to shew a continuation of the right. In all the cases to which our attention has been called by the counsel for the plaintiff in error, the presumptions of ownership arising from a mere naked possession, were counterbalanced by opposite presumptions, growing out of the fact of abandonment unexplained.
In the case before us, the removal, under the circumstances in evidence, did not destroy the presumption of title, growing out of the previous possession, accompanied by acts of improve ments done upon, and with the lot. [Jackson v. Miller, 6 Cowen, 754; Whitney v. Wright, 15 Wend. 171; Fawk v. Darnell, 5 Litt. 319.]
3. There is another aspect in which it is necessary to look at this case, for it may be that Badger entered upon the title of Steele, without bis permission. This, if true, would not constitute what is termed an adverse possession, so as to turn Steele’s right, or title, into a mere right of action — even if such a right is incapable of sale under a judgment and execution — ^ a question upon which no opinion is intended to be intimated. All the authorities concur that a mere trespass, by entry, upon another’s land, does not make an adverse possession, to constitute which, a claim or color of title is necessary. [Jackson v. Todd, 3 Caines, 183; J. v. Ellis, 13 John. 118; Smith v. Barton, 9 Ib. 174; J. v. Smith, 8 Cowen, 589; 2 Bibb, 506; Gay v. Moffat, 4 Mon. 138.]
It is, then, entirely immaterial whether Badger entered under Steele, and held by his permission and sufferance, or as an intruder upon his right, as, in either event, the title of Steele, was not so changed or divested as to be incapable of sale. And the result is, that the Court placed the cause before the jury upon a ground quite proper, under the circumstances in evidence.
As to the point made upon the admission of the marshal’s deed to the jury, the execution of it by the deputy seems to have been proved, therefore the question did not arise, that it was admitted upon the registration of his acknowledgment.
Judgment affirmed.